Title: From James Madison to Edmund Pendleton, 19 April 1789
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. York April 19. 1789.
My last was committed to Majr. Rogers of your County who embarked some days ago from this place for Virginia. I have been since favored with yours of the 7th. instant; and am much & truly gratified with the proof it contains of your good health.
We have not yet either the President or Vice President on the ground. The former is expected in a few days. The latter we are told will certainly come in tomorrow evening. Preparations are making by the Inhabitants for the reception of both; for that of the former in a very splendid style.
The House of Reps. is still occupied with the impost. It is a subject which is not very simple in itself; and is rendered not a little difficult by the diversity of State regulations—by the total want of regulations in several States—by the case of R. Island and N. Carolina; and by the law of Virginia disqualifying State officers, Judiciary as well as others, from executing federal functions. The latter circumstance seems to threaten additional delay, since it may require some special provision of a Judiciary nature for cases of seizure &c; until the Judiciary department can be systematically arranged; and may even then oblige the fedl. Legislature to extend its provisions farther than might otherwise be necessary. In settling the rate of duties the ideas of different quarters Nn. & Southn. Eastern & Western, do not entirely accord: but the difficulties are adjusted as easily as could be well expected. If the duties should be raised too high, the error will proceed as much from the popular ardor to throw the burden of revenue on trade, as from the premature policy of stimulating manufactures.
Several Vessels are just arrived from England. They report that the King was getting much better, and the nation flattered with a hope of his being soon able to resume the reins of Govt. Should his recovery amount to a lucid interval only, and successive relapses mark his future situation, the case will be become more singular and perplexing than ever. With the most sincere & affecte. esteem I am Dear Sir, Your Obedt. friend & servt.
Js. Madison Jr.
